OFFICE OF THE AfTORNEY     GENERAL   OF TEXAS
                      AUSTIN




Boll.T* @a hbblb
FlP0t Asesietant
StAta SllpePlnterKlent                   /4
Almttn, Tesaa                            ‘\ \
De8P Sic)
                                   l-----J\
        man Sohool Dietriot to the Tkmpson Imle-
        pendent School Dietriot.
             *The Board of Trustees of the ConoerCL
        consol&iated,couElozlGchool Metrfot Ho. D,
        desires that you subdt to the Attorney
        beneral of Texes, the question   of the legal-
        ity OF the aotion on the part of the ,Barri-
        aon and weaver Common Bohool Distriote and
        the Doad of Trustees of ShelbJrCounty in
        grantSag to timpaen this thirty (30) foot
        strip of lard In order that aa!ldTimpson
        Dlstriat rould oonneot rith the Conoord Ms-
        triot so that said trsnsf'ere  ooulU be made.*
         The Harrison and Weaver WanaoxtWho01 D&&riots
have no authority 2n law to oonvey to the Timpsen D&i&riot
the 304oot etrip of iana in-       about. The Boara of
tmoh &adistrlot has only such lowers as we granted to if
by etatute, ard this peter to aonvey away a part of Its
territory ie not one of them.
         The rarlaus phasesor thi8,oub set have been
aleboratelyBiuauuseclan& deoided in ap$d ant3as fOllo*sr
190.0451, x0. o-em, 150.O-940, and lo, o-1710, oopiee
of uhleh opinion aooompany this reply.
                               Your6 very truly
                            ATTORNZX OIXUERU OW TfiZ#




                        .